Citation Nr: 1739519	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hallux valgus. 

2.  Entitlement to an initial rating in excess of 10 percent for left hallux valgus. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for depression.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, an anxiety disorder, and posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for bilateral pes planus. 

6.  Entitlement to service connection for a low back disability, to include as secondary to service-connected hallux valgus. 

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.
REPRESENTATION

Appellant represented by:	Jan E. Read, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to January 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 1999, November 2004, September 2009, and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in March 2016.  A transcript of the hearing is associated with the claims file. 

The Veteran was informed in a May 2017 letter that the VLJ who conducted the March 2016 hearing is no longer available to participate in the adjudication of the claims.  The Veteran was also informed of his right to a new hearing, but responded in May 2017 that he did not wish to appear at a second hearing.  See 38 C.F.R. § 20.707 and 20.717 (2016).  The Board will therefore proceed without scheduling the Veteran for another hearing.

In January 2016, the Veteran indicated that he wished to file claims for entitlement to service connection for arthritis of the hips and knees as secondary to service-connected bilateral hallux valgus.  A claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160; see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.).  As the Veteran has not yet filed formal claims for service connection for disabilities of the hips and knees, the Board does not have jurisdiction over these issues and they are referred to the agency of original jurisdiction (AOJ) for the appropriate action, to include providing the Veteran the appropriate forms for filing a new claim.  

To the extent the Veteran filed claims for entitlement to service connection for PTSD, depression, anxiety, flat feet, bunions, and back pain in June 2016, these disabilities are all currently on appeal before the Board and no further action is required. 

The claim for entitlement to service connection for bilateral pes planus is before the Board as an original claim and not a claim to reopen.  The claim was originally denied in a November 1982 rating decision, but the Veteran was not provided notice of the decision, the rating decision did not become final, and the claim therefore remained pending.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103; Best v. Brown, 10 Vet. App. 322 (1997).  In March 1999, the RO again denied service connection for "a bilateral foot condition," and the claim was appealed to the Board and remanded in March 2001 and March 2004, when it was characterized as "entitlement to service connection for pes planus and hallux valgus."  The RO granted service connection for hallux valgus of the right and left feet in a November 2004 rating decision noting that it constituted a complete grant of the benefits on appeal; however, the rating decision did not address the Veteran's contentions with respect to the separate diagnosis of pes planus.  The claim for service connection for pes planus was not returned to the Board until the current appeal was certified in November 2013.  Therefore, the Board has characterized the issue on appeal as entitlement to service connection for bilateral pes planus and finds that it originates from the March 1999 rating decision and the Veteran's original January 1981 claim.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

All issues on appeal, including the reopened claim for entitlement to service connection for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for depression was initially denied in an unappealed June 2007 rating decision. 

2.  The evidence received since the June 2007 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for depression was initially denied in a June 2007 rating decision.  The RO found that the record did not establish the claimed disability as the Veteran's VA clinical records documented treatment for homelessness and substance abuse, but did not establish a chronic psychiatric disability diagnosed as depression.  The Veteran did not appeal the June 2007 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the June 2007 denial of the claim includes the Veteran's March 2016 testimony that he experiences psychiatric symptoms due to a traumatic incident during service.  The Veteran also testified that his service-connected bilateral hallux valgus and associated foot pain has resulted in an acquired psychiatric disorder.  The Veteran's VA treatment records document diagnoses of various psychiatric disorders including major depression, an unspecified anxiety disorder, and polysubstance abuse disorders throughout the claims period.  This medical and lay evidence is new as it was not previously considered and is also material as it relates to previously unestablished facts-the presence of a chronic acquired psychiatric disorder and a link between the claimed disability and service or a service-connected disability.  Thus, new and material evidence has been received and reopening of the claim for entitlement to service connection for depression is warranted.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for depression is granted. 

REMAND

This case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records. 

2.  Provide the Veteran medical release forms and request that he execute them to authorize VA to obtain medical treatment records from any private facilities where he has received mental health treatment, to include Douglas Gardens Community Mental Health Center of Miami Beach, Inc., and the private physician referenced in a November 2013 emergency department note from the Miami VA Medical Center (VAMC).  At that time, the Veteran reported that he received psychiatric medication from a non-VA physician in addition to his VA mental health provider.   

3.  Obtain records of treatment from the identified private facilities.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request they provide the outstanding evidence.

4.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion regarding the nature and etiology of the Veteran's pes planus.  After reviewing the complete claims file, the examiner should determine the following:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's pre-existing pes planus increased in disability during active duty?

b)  If the examiner determines that the pes planus increased in severity during active duty, then the examiner should provide an opinion on whether there is clear and unmistakable (obvious, manifest and undebatable) evidence that the pes planus did NOT increase beyond the normal progression of the disorder during active duty.

A full rationale for all medical opinions must be provided.  The Veteran's complete service treatment records are not included in the claims file; however, the DD-214 shows that he received a medical discharge for a condition that existed prior to service.  The RO also included a summary of the contents of the service records in a November 1982 rating decision.  The enlistment examination showed findings of pes planus with slight bulging and hallux valgus.  The Veteran was seen for multiple complaints of foot pain and placed on multiple physical profiles for limited duty due to pes planus and hallux valgus.  In January 1978, a Medical Board found that the Veteran had moderate to severe flexible pes planus with weight-bearing.  The Medical Board recommended a medical discharge due to the Veteran's inability to meet the retention standards.  Post-service medical records document consistent findings of bilateral pes planus since April 1997, though the Board notes there are no medical records in the claims file dated between January 1981 and September 1995.  The Veteran testified in March 2016 that his ill-fitting boots during service aggravated his pre-existing pes planus, as did daily runs while carrying a heavy pack.  The Veteran also testified that he noticed his feet became flatter during his period of active duty.

5.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  After examining the Veteran and reviewing the complete claims file, the examiner should determine the following:

a)  The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD and any depressive and anxiety disorders.

b)  The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service.  In his March 2016 testimony and a June 2016 PTSD questionnaire, the Veteran reported that he experienced an in-service trauma in 1977 when a piece of artillery landed outside a designated impact area within 50 yards of where he was standing.  The artillery did not explode, but the Veteran states that he has experienced nightmares, panic attacks, and flashbacks due to this incident. 

c)  Determine whether the pain and loss of function associated with the service-connected bilateral hallux has caused or aggravated any currently present acquired psychiatric disorder.  The examiner must address the aggravation aspect of the claim.

A full rationale for all medical opinions must be provided. 

6.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired low back disability.  After examining the Veteran and reviewing the complete claims file the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present low back disability is caused or aggravated by the service-connected bilateral hallux valgus and associated pain and impact on function.  

A full rationale for all medical opinions must be provided.  The Veteran has provided medical opinions in support of the claim; in an October 2004 letter, a VA physician opined that the Veteran's chronic foot problems have altered his gait resulting in the development of low back pain.  Another letter from a VA doctor, dated in April 2016, notes that the Veteran's facet arthropathy is likely responsible for his low back pain, though the presence of a foot condition is likely to have also contributed.  The examiner must address this evidence when answering the questions posed by the Board.

7.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently present hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner.  The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 500, 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  

If a hearing loss disability or tinnitus is identified, the examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that it is etiologically related to any incident of service, to include the Veteran's reported noise exposure working with artillery.  A full rationale for all medical opinions must be provided. 

8.  Refer the Veteran's claim for increased initial ratings for bilateral hallux valgus to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for consideration of whether an increased rating is warranted on an extraschedular basis.  The Veteran is currently in receipt of the maximum 10 percent rating possible for hallux valgus of each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5280 and has consistently reported experiencing severe foot pain associated with the service-connected hallux valgus.  He reports that he is extremely limited in his ability to stand and ambulate due to foot pain and VA examiners have repeatedly found functional limitations associated with the service-connected hallux valgus.

9.  After completion of the above, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


